ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Equine Architectural Products, Inc.          )      ASBCA No. 60179
                                             )
Under Contract No. W91ZLK-12-P-0037          )

APPEARANCE FOR THE APPELLANT:                       Donald J. Walsh, Esq.
                                                     Offit Kurman, P.A.
                                                     Baltimore, MD

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    CPT Cali Y. Kim, JA
                                                     Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 19 May 2016




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60179, Appeal of Equine
Architectural Products, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals